33 A.3d 516 (2012)
208 N.J. 483
In the Matter of Kenneth H. BROOKMAN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-28 September Term 2011, 069430
Supreme Court of New Jersey.
January 6, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-162, recommending on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that KENNETH H. BROOKMAN, formerly of CLIFTON, who was admitted to the bar of this State in 1956, and who has been temporarily suspended from the practice of law since July 9, 2010, be disbarred for violating RPC 1.15(a) (knowing misappropriation of trust funds), RPC 8.4(c)(conduct involving dishonesty, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And KENNETH H. BROOKMAN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
*517 And good cause appearing;
It is ORDERED that KENNETH H. BROOKMAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that KENNETH H. BROOKMAN be and hereby is permanently restrained and enjoined from practicing law; and it
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.